Citation Nr: 0614040	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  00-15 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from April 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which denied service connection for 
PTSD.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  A claimed non-combat stressor is supported by credible 
evidence.

3.  That stressor has been medically linked to the currently 
diagnosed PTSD.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
PTSD.  Because this decision effects a complete grant of the 
benefit sought on appeal, appellate review of this claim may 
be conducted without prejudice to the veteran, Bernard v. 
Brown, 4 Vet. App. 384 (1993), and it is unnecessary to 
analyze the impact of the regulations defining VA's duty to 
assist.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  



Service connection for PTSD

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  With regard to 
the second PTSD criterion, evidence of in-service stressors, 
and the evidence necessary to establish that the claimed 
stressor actually occurred, varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as evidence of the 
claimed in-service combat stressor.

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The Board also notes that 38 C.F.R. § 3.304(f)(3) was amended 
effective March 7, 2002, to provide that evidence other than 
service records may corroborate the occurrence of a stressor 
and that VA may not deny PTSD claims based on personal 
assault without first advising claimants that evidence from 
sources other than the veteran's service records may help 
prove the stressor occurred.  67 Fed. Reg. 10330-10332 (March 
7, 2002).

The veteran served on active duty with the U.S. Marines Corp 
from April 1965 to June 1969.  Service personnel records show 
that the veteran was stationed in Okinawa from May 1967 to 
June 1968.  His military occupational specialty was crash 
crew member.  The veteran's DD Form 214 (Report of Transfer 
or Discharge), contains no reference to any combat citations.  
Likewise, the administrative records now on file do not show 
that the veteran was entitled to receive the Purple Heart 
Medal, the Combat Infantryman Badge, or other awards or 
decorations appropriate to his branch of service denoting 
participation in combat with the enemy.  

On his enlistment examination in April 1965, it was noted 
that he had psychiatric treatment one year ago.  He indicated 
that he went to a psychiatrist the year prior after he was 
kicked out of school.  On psychiatric interview it was felt 
he was mature and had no psychosis, was slightly rebellious, 
and was psychiatrically acceptable for service.  Later 
service medical records do not show psychiatric problems.  On 
the June 1969 service separation examination the psychiatric 
system was evaluated as normal.

VA medical records from August 1998 and April 1999 include 
diagnoses of bipolar disorder and PTSD.  On a psychiatric 
examination for the VA, performed by QTC Medical Services in 
February 2001, the veteran reported that while in service he 
heard the news of his friend's death in the military and 
claimed that since then he was never the same person.  He 
reported that he did not seek psychological help until 1998 
when he was evaluated at a VAMC and the diagnoses of PTSD and 
bipolar disorder were made.  He reported he was put on 
medication for PTSD and then suffered a ruptured cerebral 
aneurysm.  The veteran indicated he currently received no 
psychiatric counseling.  The diagnoses included chronic PTSD, 
bipolar disorder, marijuana abuse, and personality change due 
to CVA.  The examiner noted that based on the evaluation of 
the veteran that prior to his CVA it appeared that he 
satisfied the criteria for PTSD and bipolar disorder.

The veteran contends that he has PTSD due to receiving the 
news that his best friend had been killed and due to an 
assault by a fellow service member.  VA treatment records 
showed that in May 1998 the veteran claimed that his best 
friend was killed in Da Nang by friendly fire.  He was 
stationed in Okinawa.  He reported he was standing on a 
runway, with an M-14 and sea bag, getting ready to be dropped 
on the Tet Offensive, but after several hours of tension he 
was not sent.  He also reported an incident at a stateside 
base where an E-5 tied him with his parachute shroud to a 
rack, jumped on him, put a bayonet to his throat, stabbed his 
wallet, and told everyone he was going to kill the veteran.

In a May 1999 letter he reiterated similar stressors that he 
reportedly experienced in service.  In June 2001, he also 
reported an incident that occurred during boot camp where he 
fell asleep during M-14 rifle class and a sergeant threw a 
rifle at his chest and woke him up.

In the veteran's particular situation, the alleged assault 
went unreported.  The record does not show that he made a 
formal complaint.  Further, a review of his inservice medical 
and personnel reports do not show that he reported an 
assault.  Moreover, he has not provided the necessary 
specifics of his assault therefore, his allegations are 
unsubstantiated and without corroboration.  

However, in this case he reported an incident early in 
service in which he learned of the death of a childhood 
friend that had been killed in Vietnam.  The American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, (DSM-IV) provides that a valid stressor 
may be "...learning about the sudden, unexpected death of a 
family member or a close friend..."  DSM-IV at 424.  The 
veteran has provided the name of a soldier about one year 
older, from the same home town, which is verifiable.  
Further, VA outpatient  records contain diagnoses of PTSD 
since 1999.  The QTC examiner indicated that the veteran met 
the criteria for PTSD and provides a medical nexus between 
his PTSD and this stressor.  Therefore in light of the 
diagnoses regarding PTSD, the medical nexus provided by the 
QTC examiner, and the report of a credible stressor, the 
Board finds that the preponderance of the evidence warrants 
service connection for PTSD.  




ORDER

Service connection for PTSD is granted.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


